FIFTH DIVISION
                                                                      SEPTEMBER 19, 2008
1-07-2675


In re PETITION OF L.M. AND M.M.                       )       Appeal from the
TO ADOPT M.J.A.                                       )       Circuit Court of
(L.M. and M.M.,)                                      )
                                                      )       Cook County.
               Petitioners-Appellees,                         )
                                                      )       05 COAD 950
                                                      )
M.A.,                                                 )       Honorable
                                                      )       Patrick McGann,
               Respondent-Appellant.                  )       Judge Presiding.


        JUSTICE TULLY delivered the opinion of the court:

        The circuit court of Cook County found respondent, M.A., to be an unfit parent on the

ground of depravity under section 1(D)(i) of the Adoption Act (750 ILCS 50/1(D)(i) (West

2002)). Respondent was found to be depraved because he was convicted of the offense of

predatory criminal sexual assault of a child. See 720 ILCS 5/12-14.1(a)(1) (West 1998). The

circuit court further found the respondent to be unfit by his lack of contribution to the financial

welfare of his son (750 ILCS 50/1(D)(n)(2)(ii) (West 2002)); his failure to communicate with his

son and his failure to plan for the future of his son (750 ILCS 50/1(D)(n)(1)(ii) (West 2002)).

The court subsequently terminated respondent's parental rights. Respondent appeals. We affirm.

        The petition filed against respondent asserted seven grounds upon which the court should

find M.A. unfit. The circuit court found that petitioners sustained their burden on four counts

and found respondent unfit under sections 1(D)(i) and 1(D)(n) of the Adoption Act. A finding of

parental unfitness warranting termination of parental rights will stand if supported by any one of

the statutory grounds set forth in the Adoption Act. In re Daphnie E., 368 Ill. App. 3d 1052, 859
N.E.2d 123 (2006).
1-07-2675

                                            Background

       The minor at issue in this petition, M.J.A., was born on October 28, 2002. His biological

mother, L.M., one of the petitioners herein, and his father M.A., the respondent herein, were not

married at the time of his birth.

       L.M. and M.A. met in an Internet chat room in November 2001. At the time, L.M. lived

in the eastern part of the United States and M.A. lived with his mother in Skokie, Illinois. M.A.'s

living arrangement was necessitated by a condition of his bond on felony charges that were then

pending in the Eighteenth Judicial Circuit, Du Page County. Approximately six weeks after their

initial meeting, L.M. traveled to Illinois to meet M.A. in person. Shortly thereafter, L.M. leased

an apartment in the same building where M.A. lived with his mother. M.A. and L.M. soon began

living together.

       In February 2002, L.M. learned she was pregnant. L.M. testified that she informed M.A.,

who was less than enthusiastic, counseling L.M. to terminate her pregnancy. M.A. disputes this

fact but the trial court found L.M.'s testimony to be more credible based upon comments M.A.

made in correspondence sent to the other woman in M.A.'s life. The parties continued to cohabit

in the apartment until August or September of 2002 when M.A. returned to his mother's

apartment. M.A. returned to L.M.'s apartment shortly before the birth of M.J.A. in order to give

the impression that they were a happy couple to L.M.'s mother and sister, who were coming to

Chicago to help with the birth and early child-rearing responsibilities.

       The relationship of M.A. and L.M. and ultimately M.J.A. was greatly impacted by a

relationship M.A. had with another woman. Approximately 11 years before meeting L.M.,



                                                 2
1-07-2675



M.A. began a relationship with Frances F. Ms. F lived in a motel with her two children, J.D.F.

and A.F. M.A. moved in with Ms. F. and her children and ultimately M.A. and Ms. F had a child

of their own, K.A. It is clear from the testimony that M.A. had a deep affection for Ms. F's

children and treated them as if he were their father. The family moved into a townhome. After

the birth of K.A., Ms. F. did not return to work and the family was supported solely by M.A.

       In late 2000 or early 2001, Du Page County sheriff's deputies went to the family

townhome to investigate an allegation that A.F. had been sexually molested by M.A. M.A.

agreed to accompany the deputies to the station to clear up the matter. In a videotaped

interrogation, M.A. initially denied the allegations were true. After a short period of time and

because he had an important project at work, M.A. agreed to get the matter off his chest. M.A.

then explained in a calm and clear manner how A.F. had walked in while he was watching a

pornographic movie on his computer so he took it upon himself to explain to A.F. the actions of

the adults on the pornographic Internet site. This included viewing pornographic films depicting

various forms of heterosexual and same sex-sexual activity. M.A. also explained the functioning

of the male sex organ and allowed A.F. to fondle his penis and placed it in her mouth. A.F. was

approximately nine years old at the time this occurred. M.A. denied ever touching her female

sex organ with his finger.

       M.A. was convicted of two counts of predatory criminal sexual assault of a child (720

ILCS 5/12-14.1(a)(1)(West 1998)) and aggravated criminal sexual abuse (720 ILCS 5/12-16

(c)(1)(West 1998)) in June 2003. He was sentenced to 23 years in the Illinois Department of

Corrections.




                                                 3
1-07-2675



                                                Discussion

           Under the Juvenile Court Act of 1987 (705 ILCS 405 1-1 (West 2006)), the involuntary

termination of parental rights involves a two-step process. First, there must be a showing, based

on clear and convincing evidence, that the parent is “unfit,” as that term is defined in section

1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2002)). If the court makes a finding of

unfitness, the court then considers whether it is in the best interests of the child that parental

rights be terminated. See 705 ILCS 405/2-29(2) (West 2002); In re C.N., 196 Ill. 2d 181, 209,

752 N.E.2d 1030 (2001). Although section 1(D) of the Adoption Act sets forth numerous

grounds under which a parent may be deemed “unfit,” any one ground, properly proven, is

sufficient to enter a finding of unfitness. See 750 ILCS 50/1(D) (West 2002); In re C.W., 199 Ill.
2d 198, 210, 766 N.E.2d 1105 (2002).

           In this case, as previously stated, the trial court found respondent unfit on several grounds

including depravity. We will discuss the depravity issue first. According to the State, the fact

that respondent was convicted of the offense of predatory criminal sexual assault of a child

triggers a rebuttable presumption of depravity which can only be overcome if respondent shows,

by clear and convincing evidence, that he is not depraved.

           Respondent asserts that the plain language of section 1(D)(i) demonstrates that the

offense of predatory criminal sexual assault of a child does not trigger a rebuttable presumption

of depravity. Indeed, respondent argues that if the legislature intended for predatory criminal

sexual assault of a child to trigger the presumption, it would have listed that offense in the

statute.




                                                     4
1-07-2675



       At the time this petition was filed, Section 1(D)(i) of the Adoption Act provided in

relevant part:

       “D. ‘Unfit person’ means any person whom the court shall find to be unfit to have a child,

       without regard to the likelihood that the child will be placed for adoption. The grounds of

       unfitness are any one or more of the following ***:

                                               ***

       (i) Depravity. Conviction of any one of the following crimes shall create a presumption

       that a parent is depraved which can be overcome only by clear and convincing evidence:

       (1) first degree murder in violation of paragraph 1 or 2 of subsection (a) of Section 9-1 of

       the Criminal Code of 1961 or conviction of second degree murder in violation of

       subsection (a) of Section 9-2 of the Criminal Code of 1961 of a parent of the child to be

       adopted; (2) first degree murder or second degree murder of any child in violation of the

       Criminal Code of 1961; (3) attempt or conspiracy to commit first degree murder or

       second degree murder of any child in violation of the Criminal Code of 1961; (4)

       solicitation to commit murder of any child, solicitation to commit murder of any child for

       hire, or solicitation to commit second degree murder of any child in violation of the

       Criminal Code of 1961; or (5) aggravated criminal sexual assault in violation of Section

       12-14(b)(1) of the Criminal Code of 1961.” 750 ILCS 50/1(D)(i) (West 2002).

       The Illinois Supreme Court addressed this issue in In re Donald A.G. , 221 Ill. 2d 234,

850 N.E.2d 172 (2006), where the State acknowledged that predatory criminal sexual assault of a

child is not an offense enumerated in the statute. However, the State nevertheless maintained that

the legislature intended to create a rebuttable presumption of depravity to be applied to the


                                                 5
1-07-2675



offense of predatory criminal sexual assault of a child, but made a drafting error. The Illinois

Supreme Court agreed reasoning:

       "Reading section 1(D)(i) as a whole, it becomes readily apparent that the legislature

       intended for the presumption of depravity to apply, in most instances, to those adults who

       committed crimes against children. Indeed, the legislature created a presumption of

       depravity where a parent committed first or second degree murder of any child; attempted

       or conspired to commit first or second degree murder of any child; or solicited someone

       else to commit first or second degree murder of any child. See 750 ILCS 50/1(D)(i) (West

       1998). In enacting this statute, the legislature's paramount concern was to protect children

       from parents who have harmed other children. Thus, it stands to reason that the

       legislature would intend to apply a rebuttable presumption of depravity to those adults

       who have committed a sex offense against a child. Significantly, the offense of predatory

       criminal sexual assault of a child, by definition, always involves an unlawful sex act

       between an adult and a child, whereas the conduct prescribed under the aggravated

       criminal sexual assault statute would, in most instances, involve an adult defendant and

       an adult victim. Compare 720 ILCS 5/12.14.1(a)(1), (a)(2), (a)(3) (West 1998) with 720

       ILCS 5/12-14(a), (b), (c) (West 1998).

       Under only one circumstance does the offense of aggravated criminal sexual assault

       exclusively apply to a child, and that circumstance occurs when the accused is under the

       age of 17. See 720 ILCS 5/12-14(b)(i), (b)(ii) (West 1998). However, it would be absurd

       for us to conclude that the legislature intended to create a presumption of depravity for

       those individuals who fall within that subsection of the aggravated criminal sexual assault


                                                 6
1-07-2675



       statute to the exclusion of those individuals who committed the offense of predatory

       criminal sexual assault of a child. If that were the case, then the legislature intended to

       create a presumption of depravity for a juvenile under the age of 17 who commits

       aggravated criminal sexual assault, i.e., an act of sexual penetration with a child under the

       age of 9 or between the ages of 9 and 12 (720 ILCS 5/12-14(b)(i), (b)(ii) (West 1998)),

       but did not intend for that presumption to apply to an adult who is 17 years of age or older

       who commits predatory criminal sexual assault of a child, i.e., an act of sexual

       penetration with a child under the age of 13 (720 ILCS 5/12-14.1(a)(1) (West 1998)).

       Under that rationale, a 15-year-old who commits an act of sexual penetration with a

       12-year-old would be subject to a presumption of depravity under the Adoption Act,

       while respondent, who was over 18 years old when he committed an act of sexual

       penetration against D.B., a five-year-old, would escape the presumption. It seems unlikely

       that the legislature would exclude the offense of predatory criminal sexual assault of a

       child from its presumption under the Adoption Act when that statute exclusively applies

       to accused individuals over the age of 17, who are more likely to face termination

       proceedings than younger individuals." In re Donald A.G., 221 Ill. 2d at 248-49.

       The court concluded that the legislature made an inadvertent drafting error in stating that

the presumption of depravity applied to the offense of aggravated criminal sexual assault. The

court found that the legislature simply cited to an outdated version of the Criminal Code wherein

the offense of predatory criminal sexual assault of a child was included in the statutory definition

of aggravated criminal sexual assault. In other words, the Court concluded that the legislature

intended the presumption of depravity to apply to the offense of predatory criminal sexual


                                                 7
assault. 1-07-2675



Accordingly, the court concluded that the presumption applied to respondent, as he was

convicted of the offense of predatory criminal sexual assault of a child prior to the fitness

proceeding at issue.

       In this case then we conclude that respondent here is subject to the rebuttable

presumption of depravity based on his conviction for predatory criminal sexual assault of a child.

The question before us, then, is whether respondent presented clear and convincing evidence to

refute the State's prima facie case of depravity. Respondent attempts to refute the depravity

allegation by denying that he committed the underlying offense. Respondent insists that he did

not show A.F. pornographic web sites; rather, he searched the Internet for high school sex

education sites to show A.F. cartoon characters performing sex acts. Respondent also points out

that A.F. recanted her allegations. We think it is important to note that A.F. did not recant the

fact that she was sexually abused. After telling social workers in great detail what respondent

had done, A.F. later testified that it was not respondent who had committed the acts but rather a

man named "Rob." A.F. also testified that her brother blamed her for breaking up the family.

She further testified that she felt terrible that respondent was in jail because of what she said. It

is with this background that the trial judge here concluded the victim's recantation came after

pressure from her mother and her brother and the victim's recantation testimony was thus deemed

incredible by the court. The trial court also found the respondent's explanation that he confessed

so that he could leave the police station in order to finish a project at work was self-serving. The

trial court found the respondent's continued denial of responsibility demonstrated a concern for

only himself and stated that this was a consistent pattern.




                                                  8
1-07-2675



       Aside from refuting the facts of the criminal conviction, respondent insists the record is

replete with evidence that would overcome the depravity presumption. Respondent points to the

letters written by L.M. after M.A. was convicted and had been incarcerated. These letters are

filled with statements conveying L.M.'s continued devotion to M.A. L.M. writes about M.J.A.

and tells M.A. that he is a wonderful father. She writes of her hope that they will still have a life

together as a family.

       These letters do not rebut the presumption of depravity. They are disturbing in that they

reflect the almost desperate hopes of a woman whose devotion was repeatedly manipulated by

the respondent. While L.M. remained devoted to M.A., he wrote to her only twice. His

correspondence to L.M. consisted of an entreaty for money and a perfunctory inquiry about

M.J.A. followed by a request not to bring him to a contact visit. In contrast M.A. wrote

numerous letters to Ms. F. We agree with the trial court that this correspondence merely

demonstrates M.A.'s efforts to manipulate both women. Thus, we find that the letters written by

L.M. do not demonstrate M.A.'s fitness as a parent; rather, the letters reinforce the finding of

M.A.'s moral depravity.

       Respondent also points to his conduct towards Ms. F's children and his interaction with

M.J.A. as demonstrative of his fitness as a parent. However, the record shows scant evidence of

any interest in M.J.A. and any evidence of M.A.'s devotion to Ms. F's children, J.D.F. and A.F.

and his son K.A., is not enough to overcome the presumption of depravity. The evidence

indicates that M.A. showed affection for the three children and supported the family yet he still

engaged in sexually molesting A.F. Thus, we find the evidence of M.A.'s affection for K.A. and

Ms. F's children to be insufficient to rebut the presumption of depravity.


                                                  9
1-07-2675



       We affirm the trial court's finding of unfitness on grounds of depravity and find that

respondent's parental rights were properly terminated.

       FITZGERALD SMITH, P.J., and TOOMIN, J., concur.




                                                10